department of the treasury internal_revenue_service washington d c ’ ee aoe mar uniform issue list qe t ep ae tl a legend taxpayer a financial_institution b ira c financial_institution d amount amount amount dear this letter is in response to your request for a letter_ruling dated date submitted by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to the failure of financial_institution b to follow taxpayer a’s instructions and properly rollover amount from financial_institution b to financial_institution d on date after terminating employment with her former employer taxpayer a requested that amount be transferred from her former employer' sec_403 plan maintained at financial_institution b in a direct trustee-to-trustee transfer to ira c maintained at financial_institution d however financial_institution b processed the transfer as a taxable_distribution and erroneously withheld amount in federal_income_tax to ira c since the transaction was done by a trustee-to-trustee transfer taxpayer a did not become aware of the error until she began processing her federal tax_return at that time taxpayer a discovered that the entire amount amount was reported as a taxable_distribution corrected 1099's were issued for amount but not for amount which was withheld for federal and state taxes and could not be readily recovered amount was refunded to taxpayer a after the 60-day rollover period had expired taxpayer a seeks to deposit amount into ira c thus only amount was transferred documentation submitted as part of this request including a letter from financial_institution b admitting its error confirms the intent of taxpayer a to complete a direct trustee-to-trustee transfer of amount into ira c and the error on the part of financial_institution b based on the above facts and representations taxpayer a has requested a ruling that the internal_revenue_service service waive the 60-day rollover requirement with respect to her contribution of amount into ira c because of the failure of financial_institution b to process the rollover correctly that if any portion of the balance_to_the_credit sec_402 of the code provides of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual e72 subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_401 provides the rules for governing direct transfers of eligible rollover distributions’ sec_1 a of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with taxpayer a’s assertion that she intended to transfer amount into ira c furthermore amount had been placed into ira c and the difference between amount and amount amount would also have been placed in ira c but for an error on the part of financial_institution b which was beyond her control therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from taxpayer a’ sec_403 plan account provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount contributed to ira c will be considered a rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations that may be applicable thereto this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative co if you wish to inquire about this ruling please contact mr xxxxxx xxxxxxxx id number xx-xxxxx by phone at xxx xxx-xxxx or by fax at xxx xxx-xxxx please address all correspondence to se t ep ra t1 sincerely yh wibhor carlton a watkins manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc
